Case 2:18-cv-02784-SVW-GJS Document 33 Filed 10/12/18 Page 1 of 2 Page ID #:223

      1

      2

      3
                                                                 CLERK, U.S. DISTRICT COUtZT
      4

      s                       c~~<,~ ~                                 OCT 12 2018
                             e~e~~a
      6                        L~~~e~ a /                      CENTfiAL Lli   RI T F   LIFORNIA
                                ~~~~ei~~-6
                                         /                     ElY                      CEPUTY
      7                                ~ i~S~'
      8                               S~~`
                                        ,

      9                          UNITED STATES DISTRICT COURT
     l0                         CENTRAL DISTRICT OF CALIFORNIA

     11

     12    JULIAN PEREZ, individually and on             No. 2:18-cv-02784 SVW- JS
           behalf of all other similarly situated,
     13
                                                         [PLO      ORDER
     14                          Plaintiff,              STAYING ALL DEADLINES
                                                         PENDING COMPLETION OF
     15
                        v.                               THE SETTLEMENT PROCESS
     16
           IZEA,INC.,EDWARD MURPHY,
     17
           and LEANN C. HITCHCOCK,
     18

     19                          Defendants.

     20
     21
    22

     23

    24

    25

    26

    27

    28

                                                     1
Case 2:18-cv-02784-SVW-GJS Document 33 Filed 10/12/18 Page 2 of 2 Page ID #:224

      1         PURSUANT TO STIPULATION AND FOR GOOD CAUSE SHOWN,IT
      2   IS HEREBY ORDERED that all deadlines in this action shall be stayed pending
      3   completion of the settlement process.
      4

      5   Dated:    ~r/~ ~        , 2018
                                                      The Hon. Stephen V. Wilson
      6
                                                      United States District Judge
      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                  2
